Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 1 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 2 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 3 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 4 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 5 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 6 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 7 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 8 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                           Exhibit - A & B Page 9 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 10 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 11 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 12 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 13 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 14 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 15 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 16 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 17 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 18 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 19 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 20 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 21 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 22 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 23 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 24 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 25 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 26 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 27 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 28 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 29 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 30 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 31 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 32 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 33 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 34 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 35 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 36 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 37 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 38 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 39 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 40 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 41 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 42 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 43 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 44 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 45 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 46 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 47 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 48 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 49 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 50 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 51 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 52 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 53 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 54 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 55 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 56 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 57 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 58 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 59 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 60 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 61 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 62 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 63 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 64 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 65 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 66 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 67 of 68
Case 2:16-bk-23679-SK   Doc 587-2 Filed 10/22/19 Entered 10/22/19 11:12:26   Desc
                          Exhibit - A & B Page 68 of 68
